Citation Nr: 0945017	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-03 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the above claim.  Due to a 
change in the location of the Veteran's residence, his appeal 
was transferred to the jurisdiction of the RO in Oakland, 
California in January 2006.

In a Board decision in September 2008, the Board denied 
service connection for PTSD and remanded a claim for service 
connection for a low back disability for further development.  
The claim for service connection for a low back disability is 
still pending before the RO and not a subject for current 
appellate review.  

The Veteran thereafter filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court) with 
respect to the September 2008 decision's denial of the claim 
for service connection for PTSD, and pursuant to a Joint 
Motion for Remand, an Order vacated the September 2008 Board 
decision to the extent it denied service connection for PTSD 
for compliance with the instructions in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The parties to the Joint Motion noted that among the 
stressors identified by the Veteran during the course of his 
appeal was an episode where he was tied down to his top bunk 
with sheets.  Therefore, noting that such episode constituted 
a personal assault, the parties directed the Board to address 
whether the Veteran's claim had been properly developed and 
assessed in light of the provisions of 38 C.F.R. 
§ 3.304(f)(3) (2008) (now found at 38 C.F.R. § 3.304(f)(4)), 
which relates to claims based upon personal assault.  
Consequently, since the claims file does not reflect that the 
Veteran was ever provided with the criteria relating to 
claims based upon personal assault, the Board finds that it 
has no alternative but to remand this claim so that the 
Veteran can be provided with this information.  

Since the Veteran had some character and behavioral problems 
in service, a VA psychiatric examination is also needed to 
determine whether his PTSD is due to a personal assault in 
service.  Generally, the existence of a stressor is not a 
medical determination, but for personal assault cases VA 
regulation states that a medical opinion may be obtained to 
determine whether an assault actually occurred.  38 C.F.R. § 
3.304(f)(4) (2009) (VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred).

Accordingly, the case is REMANDED for the following action:

1.  In accordance with governing legal 
criteria, namely 38 C.F.R. § 
3.304(f)(4), send the Veteran an 
appropriate stressor development 
letter.  He must be notified that his 
claimed personal assaults in service 
may be corroborated by evidence from 
sources other than his service records, 
as defined in this regulation.  All 
specific examples of alternative 
sources of evidence listed in § 
3.304(f)(4) must be included in the 
notification letter.  And he must be 
given an opportunity to submit this 
type of alternative supporting 
evidence.

2.  Upon receipt of any additional 
evidence in response to this notice, 
undertake any and all further 
development action indicated by the 
evidence.  Then make a preliminary 
determination as to whether there is 
any credible supporting evidence that 
the Veteran was assaulted during his 
military service.  Put a statement of 
this determination in the claims file.

3.  Schedule the Veteran for a VA 
psychiatric examination.  The claims 
file, including a complete copy of this 
remand, must be made available to the 
designated examiner for a review of the 
pertinent medical and other history.  
Any and all studies deemed necessary by 
the examiner must be completed.  

a.  The examiner should review the file 
and provide an opinion as to whether a 
diagnosis of PTSD is warranted, and if 
so, whether the PTSD diagnosis is based 
on the alleged assault.  If a diagnosis 
of PTSD is appropriate, the examiner 
should specify the stressor or 
stressors sufficient to produce PTSD; 
whether the remaining diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied pursuant to 
the fourth edition of the American 
Psychiatric Association 's Diagnostic 
and Statistical Manual for Mental 
Disorders (DSM-IV); and whether there 
is a link between the current 
symptomatology and one or more in-
service stressors sufficient to produce 
PTSD.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

b.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should instead be 
instructed to determine whether it is 
at least as likely as not (50 percent 
probability or greater) that there is 
any relationship between any diagnosed 
psychiatric disorders and the Veteran's 
period of active service.  If 
necessary, the examiner should make an 
effort to reconcile the opinion with 
other medical opinions of record.

4.  Finally, readjudicate the Veteran's 
claim for PTSD in light of the 
additional evidence.  If the claim is 
not granted to his satisfaction, send 
the Veteran and his representative a 
Supplemental Statement of the Case 
(SSOC) and give them an opportunity to 
respond to it before returning the 
record to the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

